Detailed Action
1. 	This Office Action is in response to the Applicants’ communication filed on 05/26/2022. In virtue of this communication, claims 1-20 are currently pending in this Office Action.

Response to Arguments
2.	In Remarks, applicant argues that the amended claim limitations “a plurality of sets of Doppler pre-compensated synchronization signals, each of the sets of Doppler pre-compensated synchronization signals corresponding to multiple Doppler pre-compensation patterns each applied to a set of synchronization signals to pre-compensate the synchronization signals for Doppler effects” are not found in the prior art.
	However, the amended claim limitations are considered obvious by the rationales found in the newly cited prior art as explained in the claim rejection section set forth below.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. Pub. No.: US 2019/0261329 A1 in view of Michaels Pub. No.: US 2018/0241464 A1 and Bertrand et al. Pub. No.: US 2010/0080112 A1.

Claim 1
Park discloses a user equipment (UE) (UE 1520 in fig. 15), comprising: 
a transceiver (RF unit 1523 in fig. 15) configured to receive, using one or more beams (beams 1-4 in fig.11-13), a plurality of sets of Doppler pre-compensated signals (S1410 in fig. 14 and par. 0358-0365) corresponding to each of multiple Doppler pre-compensation patterns (beam patterns in fig. 11-13; as explained 0144-0151, QC/QCL is Doppler Spread and Doppler spectrum; see frequency patterns in par. 0266) applied to a set of reference signals (CSI-RS in fig. 14 as reference signal RS explained in par. 0092-0096); and 
a processor (processor 1512 in fig. 15) coupled to the transceiver (1512-1523 in fig. 15), the processor configured to combine two or more of the received sets of Doppler pre-compensated signals in time domain (signals in fig. 14 as shown in fig. 13 could be received as subframe received in time domain in fig. 1; QCL in par. 0358-0365 could be considered as Doppler compensated, i.e., Doppler pre-compensated doppler signal,  as described in par. 0145 & 0151) in connection with reference signal received power (RSRP) measurement (RSRP from two or more antenna ports in par. 0153).
Although Park does not explicitly disclose: “a plurality of sets of Doppler pre-compensated synchronization signals, each of the sets of Doppler pre-compensated synchronization signals corresponding to multiple Doppler pre-compensation patterns each applied to a set of synchronization signals to pre-compensate the synchronization signals for Doppler effects; and to combine two or more of the received sets of Doppler pre-compensated synchronization signals in time domain in connection with one of timing synchronization detection, frequency offset (FO) estimation, or reference signal received power (RSRP) measurement”, the claim limitations are considered obvious by the following rationales.
Firstly, to consider the obviousness of the claim limitation “a plurality of sets of Doppler pre-compensated synchronization signals, each of the sets of Doppler pre-compensated synchronization signals corresponding to multiple Doppler pre-compensation patterns each applied to a set of synchronization signals to pre-compensate the synchronization signals for Doppler effects”, recall that Park discusses using reference signal RS with QC/QCL for Doppler Spread as explained above, and such teachings would have rendered the addressing claim limitations obvious except pre-compensated synchronization signals.
In particular, Michaels teaches a plurality of sets of Doppler pre-compensated synchronization signals (different pre-compensated synchronization signals for different sub-regions of a spot beam in par. 0028), each of the sets of Doppler pre-compensated synchronization signals corresponding to multiple Doppler pre-compensation patterns each applied to a set of synchronization signals to pre-compensate the synchronization signals for Doppler effects (the Doppler shift pre-compensation applied to synchronization signals in par. 0028; a particular UE will derive from synchronization with the downlink pre-compensated PSS and SSS signals, i.e., patterns, in par. 0074, par. 0076 explains how Doppler pre-compensation are applied).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify receiving reference signal in wireless communication system of Park by providing mobile satellite communication as taught in Michaels. Such a modification would have included mobile satellite system to support multiple and preferably all spectrum allocations in use so that multiple spot beams could be formed dynamically and concurrently at multiple operating frequencies communication with one or more user equipment using the same or different mobile network standards and operators as suggested in par. 0005-0007 of Michaels.
	Secondly, to address the obviousness of the claim limitations “to combine two or more of the received sets of Doppler pre-compensated synchronization signals in time domain in connection with one of timing synchronization detection, frequency offset (FO) estimation, or reference signal received power (RSRP) measurement”, recall that Park explains receiving frames (fig. 1) in time domain (Table 1 on pg. 3 and Table 2 on pg. 4) to combine two or more of the receives sets of Reference Signal (RS) to compensate Doppler with measurement for RSRP (fig. 11-14). Moreover, Michaels explains Doppler pre-compensated synchronization signals in time slot or time domain (par. 0047-0048, 0063, 0072, 0076, 0082-0083). Herein, “synchronization signals in time domain” in the claim does not specifically recite what are involved or required. If so, as Park depicted in fig. 1, synchronization signals in receiving time domain and changing into the frequency domain is intrinsic features of FDMA or OFDMA or FDD. Accordingly, one of ordinary skill in the art would have expected the addressing claim limitation to perform equally well with the combination of Park and Michaels. However, to advance the prosecution further evidence for converting timing domain into frequency domain is provided herein. In particular, Bertrand teaches converting signal in the time domain into the frequency domain via a Fast Fourier Transform FFT (fig. 8 and par. 0034). 
For the above reasons, the claim limitations would have been rendered obvious by the combination of Park in view of Michaels and Bertrand since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify receiving reference signal in wireless communication system of Park in view of Michaels by providing frequency offset estimation as taught in Bertrand to obtain the claimed invention as specified in the claim. Such a modification would have included OFDMA wireless networks to estimate frequency offset so that the frequency-domain interference-free symbols could have provided the high-end performance required in LTE networks as suggested in par. 0012 of Bertrand.

Claim 2
Park, in view of Michaels and Bertrand, discloses the UE of claim 1, wherein the received sets of Doppler pre-compensated synchronization signals are combined based on one of predefined Doppler pre-compensation patterns or a received indication of Doppler pre-compensation patterns (Park, par. 0144-0145 describe arranging antenna ports to compensate Doppler; Michaels, a particular UE will derive from synchronization with the downlink pre-compensated PSS and SSS signals, i.e., patterns, in par. 0074; and thus, the combined prior art would have rendered the claim obvious).

Claim 3
Park, in view of Michaels and Bertrand, discloses the UE of claim 2, wherein the received indication of Doppler pre-compensation patterns is received in connection with one of a system information block (SIB) or a radio resource control (RRC) reconfiguration message (Park, SIB in par. 0071, and RRC signaling in par. 0131, and RRC configuration in par. 0252-0253 & 0266; therefore, the combined prior art reads on the claim).

Claim 4
Park, in view of Michaels and Bertrand, discloses the UE of claim 2, wherein the received indication of Doppler pre-compensation patterns indicates Doppler pre-compensation patterns for a transmitting cell (Park, patterns in fig. 9-13) and Doppler pre-compensation patterns for one or more neighbor cells (patterns in fig. 9-13 of Park in view of par. 0028, 0074 & 0076 of Michaels; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art unless claim further specify what are involved in indication).



Claim 5
Park, in view of Michaels and Bertrand, discloses the UE of claim 1, wherein the set of synchronization signals comprises a synchronization signal block (SSB) including at least a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (Park, PSS, SSS and synchronization signal/sequence block in par. 0133; Michaels, par. 0074, PSS and SSS; therefore, the combined prior art reads on the claim).

Claim 6
Park, in view of Michaels and Bertrand, discloses the UE of claim 1, wherein an indication of Doppler pre-compensation patterns is received in a system information block (SIB) (Park, SIB in par. 0071), and wherein the processor is configured to combine the two or more of the received sets of Doppler pre-compensated synchronization signals in the time domain during one of data channel reception or handover (Park, patterns in fig. 11-13 receives at different antenna ports illustrated in fig. 14; Michaels, par. 0028 & 0076; Bertrand, fig. 8; accordingly, one for ordinary skill in the art would have expected the claim to perform equally well with the combined prior art).

Claim 7
Park, in view of Michaels and Bertrand, discloses the UE of claim 1, wherein an indication of Doppler pre-compensation patterns is received in a radio resource control (RRC) reconfiguration message (Park, RRC signaling in par. 0131, and RRC configuration in par. 0252-0253 & 0266) wherein the processor is configured to combine the two or more of the received sets of Doppler pre-compensated synchronization signals in the time domain during handover (Park, cell measurement for handover in par. 0095 & 0109 for detecting signal patterns of fig. 11-13 in fig. 14, TDD in par. 0052, 0056, 0078 & 0169; Michaels, par. 0028 & 0074; the user of time domain and frequency domain in Bertrand; accordingly, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention; see MPEP 2143, KSR Exemplar Rationale G).

Claim 8-14
	Claims 8-14 are method claims corresponding to device claims 1-7. All of the limitations are found reciting the same scopes of the respective limitations in claims 1-7. Accordingly, claims 8-14 are considered obvious by the same rationales applied in the rejection of the claims 1-7 respectively set forth above.

Claim 20
Park, in view of Michaels, discloses the BS of claim 15, wherein an indication of Doppler pre-compensation patterns is transmitted in a system information block (SIB) for use in combining the two or more of the received sets of Doppler pre-compensated synchronization signals (Park, SIB in par. 0071 and patterns in fig. 11-13 are combined in fig. 14; par. 0028 of Michaels) during one of data channel reception or handover (Park, cell measurement for handover in par. 0095 & 0109 for detecting signal patterns of fig. 11-13 in fig. 14, TDD in par. 0052, 0056, 0078 & 0169; Michaels, handover in par. 0080 & 0090), and wherein the indication of Doppler pre-compensation patterns is transmitted in a radio resource control (RRC) reconfiguration message for use in combining the two or more of the received sets of Doppler pre-compensated synchronization signals during handover (Park, RRC signaling in par. 0131, and RRC configuration in par. 0252-0253 & 0266; par. 0028 of Michaels).
	Although Park in view of Michaels does not explicitly shows: “synchronization signals in time domain”, claim feature is considered obvious by the following rationales. Initially, Park explains receiving frames (fig. 1) in time domain (Table 1 on pg. 3 and Table 2 on pg. 4) to combine two or more of the receives sets of Reference Signal (RS) to compensate Doppler with measurement for RSRP (fig. 11-14). Moreover, Michaels explains Doppler pre-compensated synchronization signals in time slot or time domain (par. 0047-0048, 0063, 0072, 0076, 0082-0083). Herein, “synchronization signals in time domain” in the claim does not specifically recite what are involved or required. If so, as Park depicted in fig. 1, synchronization signals in receiving time domain and changing into the frequency domain is intrinsic features of FDMA or OFDMA or FDD. Accordingly, one of ordinary skill in the art would have expected the addressing claim limitation to perform equally well with the combination of Park and Michaels. However, to advance the prosecution further evidence for converting timing domain into frequency domain is provided herein. In particular, Bertrand teaches converting signal in the time domain into the frequency domain via a Fast Fourier Transform FFT (fig. 8 and par. 0034). 
For the above reasons, the claim limitations would have been rendered obvious by the combination of Park in view of Michaels and Bertrand since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art. See MPEP 2143, KSR Exemplary Rationale F.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify receiving reference signal in wireless communication system of Park in view of Michaels by providing frequency offset estimation as taught in Bertrand to obtain the claimed invention as specified in the claim. Such a modification would have included OFDMA wireless networks to estimate frequency offset so that the frequency-domain interference-free symbols could have provided the high-end performance required in LTE networks as suggested in par. 0012 of Bertrand.

6.	Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Michaels.

Claim 15
Park discloses a user equipment (UE) (UE 1520 in fig. 15), comprising: 
a transceiver (RF unit 1523 in fig. 15) configured to receive, using one or more beams (beams 1-4 in fig.11-13), a plurality of sets of Doppler pre-compensated signals (S1410 in fig. 14 and par. 0358-0365) corresponding to each of multiple Doppler pre-compensation patterns (beam patterns in fig. 11-13; as explained 0144-0151, QC/QCL is Doppler Spread and Doppler spectrum; see frequency patterns in par. 0266) applied to a set of reference signals (CSI-RS in fig. 14 as reference signal RS explained in par. 0092-0096); and 
a processor (processor 1512 in fig. 15) coupled to the transceiver (1512-1523 in fig. 15), the processor configured to combine two or more of the received sets of Doppler pre-compensated signals in time domain (signals in fig. 14 as shown in fig. 13 could be received as subframe received in time domain in fig. 1; QCL in par. 0358-0365 could be considered as Doppler compensated, i.e., Doppler pre-compensated doppler signal,  as described in par. 0145 & 0151) in connection with reference signal received power (RSRP) measurement (RSRP from two or more antenna ports in par. 0153).
Although Park does not explicitly disclose: “Doppler pre-compensation on a set of synchronization signals using each of multiple Doppler pre-compensation patterns to generate a plurality of sets of Doppler pre-compensated synchronization signals each pre-compensated for Doppler effects”, the claim limitations are considered obvious by the following rationales.
Firstly, to consider the obviousness of the claim limitations “Doppler pre-compensation on a set of synchronization signals using each of multiple Doppler pre-compensation patterns to generate a plurality of sets of Doppler pre-compensated synchronization signals each pre-compensated for Doppler effects”, recall that Park discusses using reference signal RS with QC/QCL for Doppler Spread as explained above, and such teachings would have rendered the addressing claim limitations obvious except pre-compensated synchronization signals.
In particular, Michaels teaches a plurality of sets of Doppler pre-compensated synchronization signals (different pre-compensated synchronization signals for different sub-regions of a spot beam in par. 0028), each of the sets of Doppler pre-compensated synchronization signals corresponding to multiple Doppler pre-compensation patterns each applied to a set of synchronization signals to pre-compensate the synchronization signals for Doppler effects (the Doppler shift pre-compensation applied to synchronization signals in par. 0028; a particular UE will derive from synchronization with the downlink pre-compensated PSS and SSS signals, i.e., patterns, in par. 0074, par. 0076 explains how Doppler pre-compensation are applied).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify receiving reference signal in wireless communication system of Park by providing mobile satellite communication as taught in Michaels to obtain the claimed invention as specified in the claim. Such a modification would have included mobile satellite system to support multiple and preferably all spectrum allocations in use so that multiple spot beams could be formed dynamically and concurrently at multiple operating frequencies communication with one or more user equipment using the same or different mobile network standards and operators as suggested in par. 0005-0007 of Michaels.

Claim 16
Park, in view of Michaels, discloses the BS of claim 15, wherein the transceiver is configured to transmit a signal indicating the Doppler pre-compensation patterns used to generate the sets of Doppler pre-compensated synchronization signals (Park, patterns in fig. 11-13 in view of par. 0082 & 0074 of Michaels), the signal indicating the Doppler pre-compensation patterns comprising one of a system information block (SIB) or a radio resource control (RRC) reconfiguration message (Park, SIB in par. 0071, and RRC signaling in par. 0131, and RRC configuration in par. 0252-0253 & 0266; therefore, the combined prior art reads on the claim).

Claim 17
Park, in view of Michaels, discloses the BS of claim 16, wherein the signal indicating the Doppler pre-compensation patterns is transmitted in connection with one of initial access by a user equipment (UE), idle UE cell reselection, connected UE data channel reception, or UE handover (Park, RRC configuration in par. 0252; Michaels, handover in par. 0085 & 0101, and RRC idle mode in par. 0059 & 0101; accordingly, the combined prior art would have rendered the claim obvious).

Claim 18
Park, in view of Michaels, discloses the BS of claim 16, wherein the signal indicating the Doppler pre-compensation patterns indicates Doppler pre-compensation patterns (patterns in fig. 11-13 in Park; par. 0028 & 0074 of Michaels) for a transmitting cell and Doppler pre-compensation patterns for one or more neighbor cells (neighboring cells in fig. 1, 3 & 5 of Park in view of par. 0027, 0074 & 0076 of Michaels; therefore, one of ordinary skill in the art would have expected the claim to perform equally well with the combined prior art since some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention; see MPEP 2143, KSR Exemplar Rationale G).

Claim 19
Park, in view of Michaels, discloses the BS of claim 15, wherein the set of synchronization signals comprises a synchronization signal block (SSB) including at least a primary synchronization signal (PSS) and a secondary synchronization signal (SSS) (Park, par. 0133, PSS, SS and synchronization signal/sequence block; Michaels, PSS and SSS in par. 0074; and thus, the combined prior art read on the claim).

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN A HTUN whose telephone number is (571)270-3190.
The examiner can normally be reached on Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAN HTUN/
Primary Examiner, Art Unit 2643